ALLOWANCE
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to disclose, alone or in reasonably sufficient combination, a method of performing a sensing operation in an organic light emitting diode display which includes performing a one-line sensing operation for pixels of one line, determining if a sensing error occurs based on the one-line sensing result, and when the sensing error is determined not to occur, performing a frame-sensing operation for all pixels; detecting an abnormal sensing-data line from the frame-sensing data, and replacing the abnormal sensing-data line by a data line generated based on at least one sensing-data line that is adjacent to the abnormal sensing-data line in the frame-sensing data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628    

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628